Citation Nr: 1722896	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a breathing (pulmonary) disability claimed as bronchial asthma, to include as aggravated in service, or claimed as chronic obstructive pulmonary disease (COPD), to include as incurred in service or secondary to or aggravated by bronchial asthma.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

This case is currently under the jurisdiction of the RO in Atlanta, Georgia. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

This matter was previously before the Board in December 2015, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.  App. 268, 271 (1998).

When the case was previously before the Board it was remanded for a VA examination.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Veteran was provided a VA examination in February 2016.  The VA examiner found that the Veteran did not have a current diagnosis of bronchial asthma and explained that his current diagnosis was chronic obstructive pulmonary disease (COPD) based on the Veteran's pulmonary function tests.  With respect to bronchial asthma, the examiner opined that there was clear and unmistakable evidence that the disorder pre-existed service.  The examiner supported this opinion with the service treatment records showing that the Veteran reported asthma as a child, which resolved prior to entering service.  The examiner concluded that the Veteran's bronchial asthma did not permanently increase in severity as a result of service.  With respect to COPD, the examiner opined that the disorder was less likely than not related to service.  The examiner did not provide rationale to support his/her findings that the bronchial asthma did not permanently increase in severity and that the COPD was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  Additionally, it does not appear that the examiner consider the Veteran's lay statements regarding his duties as a destroyer while in the Coast Guard, and whether his claimed exposure to oil fires, smoke, chemicals, and fine powder during training exercises, could have caused his current pulmonary disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service).  As such, a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159  (e).

2.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's February 2016 VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must identify all pulmonary disorders present during the period of the claim.  

Following a thorough review of the record, the examiner should state an opinion with respect to the following: 

(a) With respect to each pulmonary disorder, whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service.

(b) With respect to each pulmonary disorder, whether the disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty.

(c) If the pulmonary disorder is found to have clearly and unmistakably preexisted service, the examiner should state an opinion as to whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the preexisting disorder did not permanently increase in severity as a result of service.

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

In doing so, the examiner must consider and discuss the Veteran's statements that he was assigned to a destroyer and was exposed to oil fires, smoke, chemicals, and fine powder during service.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




